DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 The applicant has amended the claims such that they contain new issues. Specifically the claims have been amended to contain a water supply and a first and second disinfection device. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a first and second disinfection mechanism in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of a UV Led without first reciting what the acronym stands. LED is known in the art to be both light emitting device and light emitting diode. Appropriate correction is required.  Applicant should disclose if it is intended to be a diode or device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brown WO 30/076044 A1.
 	With respect to claims 1 and 13, the Brown WO 30/076044 A1 reference discloses a water dispensing unit 72 in figure 3 or 70 in figure 1, the water dispensing unit 10 comprising (Figure 1): a water supply 50 (a kitchen sink disclosed in bridge of pages 10 and 11 supplied with municipal /city water disclosed on page 1 lines 15-20); a spout 72 configured to receive water from the water supply 50 and dispense the water to a receptacle for consumption, wherein the water supply 50 includes water received from a municipal water supply and contained within a space ( water in section 70) directly upstream of a base 71 of the spout 72, wherein a flow of water 314 from the water supply 50 and into the spout 70 via the base 71 is a downstream water flow 314; and a first disinfecting mechanism operable to disinfect water in the water supply (micron membrane filter 40b disclosed on page 3 lines 8-11); and a second disinfecting mechanism operable to disinfect water in the spout (antimicrobial valve 75 abstract).  
 	With respect to claim 2, the Brown reference discloses the water dispensing unit of 10 wherein the second disinfecting mechanism 75 disinfects water flowing through a portion of the water dispensing unit 72.  
 	With respect to claim 3, the Brown reference discloses the water dispensing unit 10 wherein the first disinfecting mechanism 40 disinfects water standing in a portion 50 of the water dispensing unit 10.  
 	With respect to claim 4, the Brown reference discloses the water dispensing unit 10 wherein the first disinfecting mechanism is a filter 40 and the second disinfecting mechanism is an antimicrobial apparatus 75.   	
 	 With respect to claim 14, the Brown reference further discloses the water dispensing unit 10 comprising a guiding tool (tip 78 figure 3) positioned on a distal end of the spout 72, wherein the guiding tool 78 is configured to support the second disinfecting mechanism 75.  
 	With respect to claim 15, the Brown reference further discloses the spout 72 includes a vertical rise, a curved portion configured to turn the water flow from a vertical direction to a non- vertical direction, and a dispensing portion having a tip78 see figure 3.  
 	With respect to claim 16, the Brown reference further discloses an annular space formed adjacent the vertical rise (region denoted by arrow 70 figure 3), wherein the annular space is configured to define a flow path.  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied above to claim 1, further in view of Sobanski U.S. publication 2015/0251921 A1.	
 	With respect to claim 5, the Brown reference does not disclose water dispensing unit of claim 1, wherein at least one of the first disinfecting mechanism or the second disinfecting mechanism includes a source of UV light.  
 	 However the Sobanski reference discloses a water dispensing unit 126 in figure 1, the water dispensing unit 126 comprising (Figure 1): a water supply 102 Tank 102 includes a water outlet 112 coupled through an optional filter (not shown) and to an inlet 120 of a UV tube holder 122 in which one or more ultraviolet (UV) tubes 136 (FIGS. 3 and 4) are disposed. In an aspect, an outlet 124 of UV tube holder 122 is coupled to container 104. In this regard, spout 126 provides an outlet through which the water being recirculated is discharged back into tank 102. Spout 126 may for example be a waterfall type spout providing a relatively flat, wide discharge stream of water. It should be understood that spout 126 provides an outlet Food waste collector system 100 also includes a fresh water inlet 128 coupled to a source of water (not shown), which may illustratively be a source of warm water. A controllable valve 132 (which may be a solenoid valve) is coupled in series between fresh water inlet 128 and tank 102. 
 	Therefore the reference discloses a similar device with the use of UV tubes 136 in holder 122. UV light from the UV tubes which treats the water to reduce bacteria in it by sterilizing bacteria in the water making the bacteria unable to reproduce, which reduces bacterial levels in the water. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Brown reference and use a UV lamp/bulb in the water dispenser, since the Sobanski reference disclose it would yield the added benefit of reducing bacterial levels in the water. 
	
 	
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied above to claim 1, further in view of Horst WO 9950183 A1.	
 	With respect to claims 5-9, the Brown reference does not disclose water dispensing unit of claim 1, wherein at least one of the first disinfecting mechanism or the second disinfecting mechanism includes a source of UV light.   	
 	 However the Horst WO 9950183 A1 reference discloses (Abstract and claims, a water faucet, such as a bathroom spout 1, UV lamp/bulb 12, wrapped in glass 28 between the UV source and reflector 40 such as to create a barrier from the water touching the reflector 40 and filter 22. The outlet head 4 is provided with a window segment-like window 29. The UV source is used for killing of microorganisms which are retained by the filter device 22.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Brown reference and use a UV lamp/bulb in the water dispenser along with the glass and reflector, since the Horst reference disclose it would yield the added benefit of killing of microorganisms retained by filtration. 

	With respect to claims 10 and 12, the Brown reference does not disclose the second disinfecting mechanism includes an antimicrobial tube extending through the spout through which water flows.  
 	The CN 102330831 A reference discloses the use of an antimicrobial tube inside a portion of a liner water spout to provide sanitation disclosed in paragraphs such as the abstract and 0006. The amtimicrobial tube is a copper tube/pipe though at least the head of portion 6 numbered 8.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Brown reference and use antimicrobial tube through which water flows, since it would yield the added benefit of providing sanitation as evidenced by Li.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied above to claim 1, further in view of Miller U.S. Publication 2016/0214041 A1.
 	With respect to claim 21, the brown reference does not disclose wherein the first disinfecting mechanism includes a UV bulb.  
 	 However the Miller U.S. Publication 2016/0214041 A1 reference discloses in paragraphs such as 0023 that conventional UV filter systems such as 38 (inherently includes a bulb or light emitting device) disclosed in figure 1 before spout 20 are known to provide filtration to provide filtered water to the dispenser. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Brown reference and use a convention UV system to provide a first treatment in the water dispenser, since it would yield the expected result of providing the desired filtration, as evidenced by the Miller reference.

 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Miller as applied to claim 21, further in view of Horst WO 9950183 A1.
 	With respect to claim 22, the Brown in view of Miller references do not disclose wherein the first disinfecting mechanism further includes a UV-reflective structure and a UV-transmissive structure layered on the UV- reflective structure as a barrier between the UV-reflective structure and water in the water supply.  
 	However the Horst WO 9950183 A1 reference discloses (Abstract and claims, a water faucet, such as a bathroom spout 1, UV lamp/bulb 12, wrapped in glass 28 between the UV source and reflector 40 such as to create a barrier from the water touching the reflector 40 and filter 22. The outlet head 4 is provided with a window segment-like window 29. The UV source is used for killing of microorganisms which are retained by the filter device 22. The reflector 40 is used to reflect UV back into the device thereby increase the treatment. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Brown in view of Miller reference and use a UV lamp/bulb in the water dispenser along with the glass and reflector, since the Horst reference disclose it would yield the added benefit of increasing the UV treatment and killing of microorganisms. 	

 	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Miller in view of Horst as applied to claim 22, further in view of Li CN 106517410 A.
 	With respect to claims 23-24, the Brown in view of Miller in view of Horst references do not disclose wherein the second disinfecting mechanism includes a UV LED located at a dispensing tip of the spout. 
 	However the Li CN 106517410 A reference discloses in the claims and abstract, a light source 4 may be a UV LED lamp, deep ultraviolet mercury lamp or deep ultraviolet xenon lamp illumination located at a pipe tip or spout disclosed in figure 2. The surface of the deep ultraviolet light source can be plane or curved surface, or other surface. Claims such as 3 disclose the UV light to be sterilizing and disinfecting. The pipe body 1 has an inner wall that is transmissive to light.
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Brown in view of Miller in view of Horst references and use a UV led at the tip of the dispense and transmissive pipe section, since the Li reference disclose it would yield the expected result of sterilizing and disinfecting.



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose the antimicrobial tube includes a reflective material covering the tube, and a light window configured to receive a UV-LED.  

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774